Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jovan Jovanovic on 9/8/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 20. (currently amended), line 1: “The system of claim 19, wherein . . . .”
Claim 21. (currently amended), line 1: “The system of claim 19, wherein . . . .”
Claim 22. (currently amended), line 1: “The system of claim 19, further . . . .”
Claim 23. (currently amended), line 1: “The system of claim 22, wherein . . . .”
Claim 24. (currently amended), line 1: “The system of claim 19, wherein . . . .”
Claim 25. (currently amended), line 1: “The system of claim 19, wherein . . . .”
Claim 26. (currently amended), line 1: “The system of claim 19, wherein . . . .”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Consider the closest prior art, U.S. Patent 6,402,940 to Rappas. Rappas teaches a system configured for liquid hydrocarbon desulfurizing, including a reactor assembly [24], a sorption system [70 & 72] fluidly connected to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772